COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Overton and Bumgardner
Argued at Salem, Virginia


BARBARA FAYE CARTER ADKINS
                                         MEMORANDUM OPINION * BY
v.   Record No. 0860-97-3            JUDGE RUDOLPH BUMGARDNER, III
                                              JUNE 2, 1998
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                     James F. Ingram, Judge
          Elwood Earl Sanders, Jr., Director
          Capital/Appellate Services (Public Defender
          Commission, on briefs), for appellant.

          Steven A. Witmer, Assistant Attorney General
          (Richard Cullen, Attorney General, on brief),
          for appellee.



     In March 1997 in two separate cases, Barbara Faye Carter

Adkins was found to have violated the terms of her probation.

The trial court revoked the suspended sentences and sentenced her

to serve the sentences in the penitentiary.   She argues that the

court lacked jurisdiction to act and violated due process by

entering an order nunc pro tunc.   For the following reasons, we

affirm the judgment of the trial court.

     Adkins was convicted of grand larceny on May 6, 1993 and

received a five-year sentence.   It was suspended "for time served

on this conviction upon the condition that she be of good

behavior for a period of four (4) years following her release

from probation."   Adkins was immediately released from
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
incarceration and placed on probation for one year.     On November

24, 1993, Adkins was convicted of another grand larceny charge

and sentenced to "be of good behavior for a period of four (4)

years following her release from [one year of] probation . . . ."

This order was amended nunc pro tunc February 28, 1997 to state

that "imposition of sentence is hereby withheld at this time on

the condition that the defendant be of good behavior for a period

of four (4) years following her release from probation."
     On the same day the trial court amended the sentencing

order, it issued a capias ordering Adkins to show cause why her

suspended sentences should not be revoked for having been

subsequently convicted of a felony.     The trial court found Adkins

had violated the terms of her suspension because she was twice

convicted of making a false statement to purchase a firearm as

well as being convicted of grand larceny, forgery and uttering.

It sentenced her to serve five years on the first grand larceny

conviction and four years on the second.     The sentences were to

run consecutively for a total active sentence of nine years.

     The defendant objects that the trial court lacked authority

to revoke her suspended sentences.      She concedes that she did not

preserve this claim for appeal.    An objection must be timely made

and the grounds stated with specificity at the time of the

ruling.   Rule 5A:18.   She further acknowledges that the action of

the trial court was valid under Carbaugh v. Commonwealth, 19 Va.

App. 119, 449 S.E.2d 264 (1994).    The defendant argues, however,



                                  -2-
that we should renounce Carbaugh and rule that the trial court

lacked the power to revoke her suspended sentence in the first

situation and to impose a sentence in the second.   The defendant

has failed to show that there is a flagrant error or mistake in

Carbaugh and, thus, the principles of stare decisis control.     See

Commonwealth v. Burns, 240 Va. 171, 174, 395 S.E.2d 456, 457

(1990).   The defendant's challenge to Carbaugh is without merit.

     The defendant argues that the trial court erred in the

second case by entering an order nunc pro tunc and violated her
rights of due process when it did so.   She did not raise nor

argue this objection in the trial court and in failing to do so,

she has not preserved it for appeal.    An objection must be timely

made and the grounds stated with specificity at the time of the

ruling.   Rule 5A:18.

     For these reasons, we affirm the judgment.

                                                          Affirmed.




                                -3-